Case: 12-51183       Document: 00512316310          Page: 1     Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            July 22, 2013

                                     No. 12-51183                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



MOHAMMAD SADEGH KATOUZI,

                                                   Petitioner-Appellant,
v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY,

                                                   Respondent-Appellee,




                   Appeal from the United States District Court
                for the Western District of Texas, El Paso Division
                             USDC No. 3:12-CV-273


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
       Petitioner-Appellant Mohammad Sadegh Katouzi (“Katouzi”), appeals
the district court’s dismissal of his complaint as frivolous and for failure to
state a claim. We DISMISS the appeal.
       In January of 2004, Katouzi was convicted of assaulting, resisting, or
impeding certain officers or employees in violation of 18 U.S.C. §§ 111, 1114.


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 12-51183     Document: 00512316310      Page: 2   Date Filed: 07/22/2013



                                  No. 12-51183

In March of 2004, he was sentenced to 14 months of imprisonment. United
States v. Katouzi, 7:03-CR-127 (W.D. Tex. Mar. 11, 2004). He was released from
prison in October 2004. On July 11, 2012, Katouzi, proceeding pro se and in
forma pauperis, filed a complaint in district court seeking the return of $1263
from the El Paso ICE Processing Center. Rule 41(g) of the Federal Rules of
Criminal Procedure provides that a “person aggrieved by . . . the deprivation
of property may move for the property’s return.” However, once the criminal
proceedings have concluded, we treat the proceedings as a civil action for
return of property under 28 U.S.C. § 1331. Clymore v. United States, 217 F.3d
370, 373 (5th Cir. 2000). There is a 6-year statute of limitations that “applies
to civil actions for the return of property.” Bailey v. United States, 508 F.3d
736, 740 (5th Cir. 2007); 28 U.S.C. § 2401(a).
      In the court below, the magistrate judge held that the instant cause of
action accrued on March 11, 2004, the date Katouzi was sentenced and
judgment was entered. See Bertin v. United States, 478 F.3d 489, 493 (2d Cir.
2007) (holding that where “there has been a related criminal proceeding but no
civil forfeiture proceeding, the cause of action accrues at the end of the criminal
proceeding during which the claimant could have sought the return of his
property”). Because Katouzi did not seek return of his property until July of
2012, the magistrate judge opined that the complaint was barred by the 6-year
statute of limitations and therefore recommended that the complaint be
dismissed for failure to state a claim and as frivolous on its face. The district
court adopted the magistrate judge’s report and recommendation, and
dismissed the complaint.
      Katouzi has filed a notice of appeal and a brief. The brief provides no
facts or citation to the record or any argument that challenges the district
court’s analysis and reasoning for the dismissal of the complaint. FED. R. APP.

                                        2
    Case: 12-51183     Document: 00512316310     Page: 3   Date Filed: 07/22/2013



                                  No. 12-51183

P. 28. Because this cause of action accrued in 2004 and Katouzi did not bring
suit until 2012, the 6-year statute of limitations bars this claim. The district
court properly dismissed the complaint as frivolous. Gartrell v. Gaylor, 981
F.2d 254, 256 (5th Cir. 1993) (explaining that “where it is clear from the face
of a complaint filed in forma pauperis that the claims asserted are barred by
the applicable statute of limitations, those claims are properly dismissed” as
frivolous); 28 U.S.C. § 1915(e)(2)(B)(i).


      APPEAL DISMISSED.




                                        3